Citation Nr: 0209992	
Decision Date: 08/16/02    Archive Date: 08/21/02

DOCKET NO.  02-00 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois
                     

THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 
(West 1991).


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel



INTRODUCTION

The appellant is the widow of the veteran who is reported to 
have had active service from April 1947 to November 1947.


FINDING OF FACT

The sepsis that resulted from multiple system organ failure 
and caused the veteran's death was not the result of 
Department of Veterans Affairs (VA) treatment or examination 
that was careless, negligent, lacking in skill, or involved 
errors in judgment or similar instances of fault on the part 
of the VA.


CONCLUSION OF LAW

Entitlement to DIC benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 is not warranted.  38 U.S.C.A. § 1151 
(West 1991 & Supp. 2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board of Veterans' Appeals (Board) notes 
that this matter has already been developed pursuant to the 
guidelines established in the recently enacted Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A (West 
Supp. 2001) (VCAA).  In this regard, the Board notes that the 
regional office (RO) requested and received the pertinent 
inpatient VA treatment records relating to an approximately 
six month period prior to the veteran's death, and that while 
the appellant and her daughter have expressed the opinion 
that the treatment records are incomplete, this is not 
otherwise indicated by the record, and, in any event, the 
assertions of the appellant and her daughter are not affected 
by the need for further details but rather the lack of 
competent medical evidence to support their contention that 
the veteran's death was due to VA treatment.  More 
specifically, even accepting the details of treatment for the 
relevant time frame as outlined by the appellant and her 
daughter, without medical evidence linking the treatment as 
alleged to the cause of the veteran's death, the claim is not 
capable of substantiation.  

Moreover, the record reflects that the RO still sought and 
obtained an opinion from the Section Chief of the Podiatry 
Clinic at the VA medical facility that provided the veteran's 
treatment, Dr. S., and the record reflects that he provided a 
detailed accounting of the veteran's treatment received from 
July 1998 to March 1999 without mentioning that the records 
he reviewed were in any way incomplete.  Parenthetically, the 
Board notes that the appellant's belief that there are 
missing records is based in part on the contention expressed 
at her March 2002 Board hearing that the veteran died in 1998 
as opposed to 1999 (transcript (T.) at p. 5), and this 
contention is not otherwise supported in the record.  While 
the appellant's additional assertion that some of the records 
were in written form (the medical records in the claims 
folder are all of the computer-generated variety) does imply 
the possibility of outstanding treatment records in written 
form, in light of the foregoing discussion, the Board is not 
persuaded that this assertion alone justifies a further 
search for such records. 

The Board further notes that the appellant was specifically 
reminded at the time of her hearing before the Board that she 
had to show a connection between something the medical 
facility did do that they should not have done or did not do 
that they should have done that led directly to the veteran's 
death (T. at p. 9).  While the appellant expressed her 
disagreement with the opinion of the VA podiatrist noted 
above, she and her daughter also acknowledged that a 
physician had not advised them that any negligence connected 
with the treatment rendered by the VA contributed to the 
veteran's death.  Thus, the Board further finds that every 
effort was made to place the appellant on notice of the steps 
necessary to substantiate her claim, and that further efforts 
to provide additional notice under the VCAA are not 
necessary.

A review of the testimony and statements of the appellant and 
her daughter reflects that they generally assert 
dissatisfaction with the overall quality of medical care 
received by the veteran during an approximately six month 
period immediately prior to his death.  More specifically, 
they in essence assert that the veteran's death was caused or 
unduly accelerated by virtue of improper treatment of a foot 
problem in connection with the veteran's diabetes and/or the 
administration of improper or inadequate medication for 
diabetes.  

They also contend that the veteran followed recommendations 
to stay off his foot and did not discontinue medications 
without permission to do so or otherwise fail to follow 
directions.  

A death certificate indicates that the cause of death was 
sepsis due to, or as a consequence of, multiple system organ 
failure.

As was noted above, in a memorandum, dated in August 2001, 
Dr. S. reviewed the records of the veteran dating from July 
1998 to March 1999, outlined the treatment the veteran 
received during this period, and reached an opinion as to the 
quality of that medical care.  He noted that in July 1998, 
the veteran was treated for a diabetic foot ulcer under the 
first metatarsal head and that residuals of this condition 
continued at the time he was readmitted in late July through 
early August with additional problems of respiratory failure, 
sleep apnea, weakness, and confusion.  The wound was noted to 
have improved significantly during this admission and in 
October 1998, diagnostic evaluation was found to reveal no 
evidence of osteomyelitis.  The veteran was readmitted in 
January 1999, with a reported increase in foot pain three 
days prior to admission.  Resection at the involved site was 
conducted and pathology confirmed acute and chronic 
osteomyelitis.  Records indicated that the foot was in 
satisfactory condition at the time of hospital discharge on 
January 28, 1999.  

However, upon readmission on February 1, 1999, respiratory 
problems had worsened and diagnostic evaluation revealed 
vertebral osteomyelitis of the thoracic vertebra.  Dr. S. 
noted that the veteran ultimately expired from this 
complication of his diabetes, noting that the development of 
a metastatic infection seeding the vertebra with the staph 
aureus bacteria was a known complication of diabetic 
infections.  Dr. S. went on to indicate that despite 
recommendations for the treatment of his wound, IV 
antibiotics, and the assistance of the Infectious Disease 
Clinic, the wound progressed and resulted in osteomyelitis of 
the foot.  Dr. S. opined that the osteomyelitis was then 
treated appropriately with surgical resection and further IV 
antibiotic care, noting instances in the veteran's chart of 
not following directions, walking on the foot, and not 
following dietary guidelines, all of which increased the 
risks for wound failure.  Dr. S. concluded that quality 
podiatric care was provided throughout the veteran's case, 
and that he could see no further disabilities other than 
those that would be caused by the unfortunate progression of 
disease in diabetes as it related to the veteran's foot 
ulceration and infection.

Effective October 1, 1997, 38 U.S.C.A. 1151 was amended by 
Congress.  See Section 422(a) of PL 104-204.  The purpose of 
the amendment is, in effect, to overrule the Supreme Court's 
decision in Brown v. Gardner, 115 S. Ct. 552 (1994), which 
held that no showing of negligence is necessary for recovery 
under section 1151.  In pertinent part, 1151 is amended as 
follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and-

"(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was-

(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or

(B) an event not reasonably foreseeable."

Here, the appellant's claim for DIC benefits under 38 
U.S.C.A. § 1151 was received in June 1999 and, accordingly, 
the claim will be adjudicated by the Board, as it was by the 
RO, under the version of 38 U.S.C.A. § 1151 that requires VA 
fault.

The Board initially notes that the critical inquiry in this 
matter under the post-Gardner interpretation of 38 U.S.C.A. 
§ 1151 is whether the veteran's death was proximately caused 
by carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA.  
The Board does not find nor has the appellant claimed that 
the circumstances surrounding the veteran's death were not 
reasonably foreseeable.

First, the Board has carefully reviewed the statements and 
testimony of the appellant and her daughter to the effect 
that VA treatment in and after July 1998 contributed to the 
development of the foot infection that eventually led to the 
veteran's death, and that the treatment afforded the veteran 
was careless, negligent, lacking in skill, or involved errors 
in judgment or similar instances of fault on the part of the 
VA.  However, it is long-established that the appellant and 
her daughter, as laypersons, are not qualified to render 
medical opinions regarding the etiology of disorders and 
disabilities, and their opinions are entitled to little, if 
any, weight.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Furthermore, it has not been shown that the 
appellant or her daughter possess the requisite knowledge, 
skill, training or education to qualify as a medical expert 
in order for such statements to be considered competent 
evidence.  Id.  In short, the speculation of the appellant 
and her daughter as to medical matters is of minimal 
probative value.

In addition, although appellant had not provided medical 
evidence demonstrating that VA treatment contributed to the 
development of the foot infection that eventually led to the 
veteran's death, and that the treatment afforded the veteran 
was careless, negligent, lacking in skill, or involved errors 
in judgment or similar instances of fault on the part of the 
VA, the Board sought the above-noted opinion from Dr. S. who 
concluded that quality podiatric care was provided throughout 
the veteran's case, and that he could see no further 
disabilities other than those that would be caused by the 
unfortunate progression of disease in diabetes as it related 
to the veteran's foot ulceration and infection.  There is no 
medical opinion in the record that disputes the opinion of 
Dr. S.

Thus, after having reviewed the record in this case, and for 
the reasons and bases expressed above, the Board concludes 
that the preponderance of the evidence is against a finding 
that the veteran's death was proximately caused by VA 
examination or treatment that was careless, negligent, 
lacking in skill, or involved errors in judgment or similar 
instances of fault on the part of the VA.  Accordingly, the 
claim for DIC benefits pursuant to 38 U.S.C.A. § 1151 is 
denied.





ORDER

Entitlement to DIC benefits pursuant to the provisions of 
38 U.S.C.A. § 1151, is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

